Citation Nr: 0333807	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  00-11 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to increased initial rating for varicosities, 
right calf, status post-surgery in 1970 (saphenous vein), 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from October 1961 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

A Board hearing was held in March 2003 at the RO (Travel 
Board) before the undersigned, who was designated by the 
Chairman of the Board to conduct the hearing pursuant to 38 
U.S.C.A. § 7101(c) (West 2002).  A transcript of the hearing 
testimony has been associated with the claim file.


REMAND

The veteran testified that he received a VA medical 
examination in March 2003.  Transcript (T), p. 4.  The 
examination report is not yet associated with the claim file.  
He also testified that, two to three years ago, he received 
some treatment at the VA treatment facility, Gadsden, Alabama 
(AL).  T., p. 6.  There are no treatment records from that 
facility in the claim file.  The veteran also testified that 
his private provider has extensive treatment records related 
to his condition.  T., p. 8.

The RO provided the veteran notice of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), in a November 2002 letter.  The letter informed 
the veteran that he had 60 days to submit any information or 
evidence he desired considered in support of his claim.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (PVA), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Although 
the letter informed the veteran he had 60 days, any time 
period other than the statutory one-year period is improper.  
A March 2003 Board VCAA notice to the veteran also contained 
an incorrect time period for the veteran to respond.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant of the appropriate 
time period for response to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in PVA, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  Obtain the March 2003 VA medical 
examination report and associate it with 
the claim file.

3.  Obtain any and all treatment records 
for varicose veins maintained at the VA 
treatment facility in Gadsden, Alabama, 
for the period from January 1998 to the 
present and associate them with the claim 
file.

4.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for his varicose vein disability 
since January 1998 and who possess 
treatment records not already associated 
with the claim file.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claim file.

5.  After all of the above development is 
completed, the review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) and 
readjudicate the veteran's claim in light 
of all the other evidence of record.  If 
the benefit sought on appeal remains 
denied, issue the veteran a SSOC and 
return the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



